Citation Nr: 1209612	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-34 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for degenerative arthritis of the lumbar and thoracic spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from April 1988 to December 1990 and from January 1991 to February 1991. 

This matter is on appeal before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2009, the Board remanded the case for a videoconference hearing.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in October 2009.  A transcript of that hearing is of record and associated with the claims folder.  

In January 2010, the case was again remanded for further development.  

The issue regarding service connection for depression secondary to a back disability has been raised in correspondence received from the Veteran in July 2011.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, degenerative arthritis of the thoracic spine with L4-5 disc protrusion and L5-S1 disc bulge is related to documented in-service back and neck injuries.  


CONCLUSION OF LAW

Degenerative arthritis of the thoracic spine with L4-5 disc protrusion and L5-S1 disc bulge was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for degenerative arthritis of the thoracic spine with L4-5 disc protrusion and L5-S1 disc bulge.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

The Veteran asserts that service connection is warranted for a back disability due to an injury incurred in service.  Having considered the evidence, a finding in favor or service connection is warranted.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As noted in a July 2001 Board decision, the Veteran's claims file was misplaced and the claims file has since been re-built by the RO, to the extent possible.  Unfortunately, however, many of the original records in the file, to include her service treatment records, could not be reconstructed and therefore, are presumed lost and unavailable.  In light of these circumstances, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Service treatment records reflect that the Veteran was involved in two motor vehicle accidents during her first period of service.  Private emergency department records, dated in January 1990, reflect complaints of neck stiffness and chest pain following a motor vehicle accident earlier that day when the vehicle in which she was a passenger ran off the road, and findings include ecchymosis extending from over the right clavicle diagonally down across the lower left chest.  X-rays revealed possible subluxation at the level of C6-7.  In addition, service treatment records, dated in September 1990, reflect complaints of low back pain following a motor vehicle accident the day before; the assessment was lumbar strain.  It was noted that she was 34 weeks pregnant.  

The Veteran testified that she continued to have back symptoms during service and after separation, with treatment noted to include over-the counter medication.  Transcript at 5 (2009).  Consistent with the Veteran's testimony are private treatment records, dated in 1992, noting mid back pain radiating to the upper shoulders, left subscapular tenderness and low back pain with a somatic dysfunction noted to possibly be causing increased pelvic pain.  In addition, thoracic and lumbar degenerative disease with back spasms was diagnosed in December 2006, a May 2007 report of magnetic resonance imaging (MRI) notes a disc protrusion and a June 2007 record notes chronic back pain secondary to degenerative joint disease.  In addition, a November 2008 MRI report reflects L5-S1 and L4-5 disc protrusion and an annular tear.  Further, private records, dated in September 2008, state that the Veteran's back pain was mostly likely due to strain.  Neither this finding nor the finding of paraspinous tenderness and spasm in a September 2008 private record is inconsistent with the more contemporaneous findings to include lumbar muscle tenderness during service in September 1990 and mid back pain in 1992.  

The Board notes that the Veteran has undergone two VA examinations regarding the etiology of her back disability during the appeal.  As noted in the January 2010 remand, the March 2007 VA opinion was deemed inadequate because the examiner did not address the Veteran's assertions of a continuity of symptomatology, and thus the Veteran was afforded another VA examination in February 2010.  The February 2010 examiner diagnosed degenerative arthritis of the thoracic spine with L4-5 disc protrusion and L5-S1 disc bulge.  The Board notes that the examination report notes no records documenting a motor vehicle accident during service in January 1990 and notes a January 1990 record associated with a motor vehicle accident pertaining to the cervical spine.  The internal inconsistency diminishes the probative value of the report and opinion.  Further, the opinion does not sufficiently address the Veteran's assertions of continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury in service"); see also Buchanan v. Nicholson, 451 F .3d 1331, 1336 (Fed.Cir.2006) (holding that the Board erred by relying on medical examiner who "ultimately relies not on the objective medical evidence, but rather the absence of such in reaching her opinion that the onset of [the appellant's] psychiatric symptoms did not occur during ... service"); Barr v. Nicholson, 21 Vet. App. 303, 311 (examination inadequate where examiner failed to consider assertions of continued symptomatology).  Regardless, the Board finds there is competent reliable evidence tending to establish a continuity of symptomatology since separation.  

The Board notes that regulations regarding service connection do not require the establishment of service connection solely through medical records.  Dalton.  In this case, the Board finds the Veteran's report of having back symptoms since separation to be not only competent but also credible, and, "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

In this case, there are documented in-service back symptoms, relevant treatment shortly after separation, and coupled with the absence of a separation examination report, together with the Veteran's competent and credible sworn testimony that she has had continuous symptoms since the documented in-service back injury, the Board finds some degree of back disability is related to the in-service symptoms.  The evidence is at least in equipoise, and thus, resolving all doubt in the Veteran's favor, service connection is warranted for degenerative arthritis of the thoracic spine with L4-5 disc protrusion and L5-S1 disc bulge.  Consequently, the benefit sought on appeal is granted.  




ORDER

Service connection for degenerative arthritis of the thoracic spine with L4-5 disc protrusion and L5-S1 disc bulge is granted.  



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


